Title: To James Madison from the Right Reverend James Madison, 9 January 1800
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Jany. 9th. 1800
I had almost resolved to pay you a short Visit, during your Stay in Richmond; but my Engagements in College will not permit me to indulge my Inclination. Perhaps Mrs. Madison & yourself could spare the Time to spend a few Days with us, before your Return to Orange; if so, be assured, it would afford the greatest Gratification to me, as well as to my Wife, who remembers you with the warmest Affection.
Your Report upon the Resolutions of the last Assembly cannot be too highly estimated by every real Friend to free & rational Government; & particularly by those who are most attached to a federal Govt. You have really swept the Augean Stable; at least, you have cleansed the Constitution from that Filth which Ambition Avarice & Ignorance was heaping up around it. If the Doctrine respecting common Law; if the continued Extension of the Powers of the federal Legislature, & federal Executive; if also judicial Subserviency to executive Measures; if too the mad Ambition of forming Navies & standing Armies, should prevail; or rather be the constant End & Aim of all federal Measures, it would not require the Spirit of Prophecy to foretell the Result. One or other of these Evils must ensue. The Union will suffer a convulsive Death; or, we shall enjoy a quietum Servitium, than which I can safely say a thousand Times, Malo periculor am libertatem. To avoid those Evils, certainly the only Method is to keep the federal Govt. strictly within the Limits of the original Compact, which can be done only by the Reaction of the States. The Misfortune is, that the federal Govt. is one, & pursues one Design; it is always consistent with itself, & will be perpetually tending to that Point of political Repose, Despotism. The States are all-powerful, could they act in Concert; but their Discordancy, the Difficulty of making so many oblique Actions to bear upon one Point, will seldom, I fear, permit an effectual Resistance.
But I think it is necessary for you to proceed one Step further. Those particular Measures of the federal Govt., which you have so ably shewn to be unwarranted by the federal Compact, are only the Consequences of that System which the Administration is pursuing in it’s general Measures. The true Interests of America in it’s exterior Relations seem, either not to be understood, or if understood, they are sacrificed to particular Views. Could it not be demonstrated, upon the Principles of the soundest Policy, & which Smith, in his Wealth of Nations, has so ably illustrated, that it would be fortunate for Ama., if she had not a single Ship upon the Ocean; at all Events, not a single armed Ship? And is it not capable of Proof, that all the Evils which seem to be treading already upon our very Thresholds, spring either directly or remotely from Misconceptions concerning the Nature of Commerce? Is it not also true, that a servile Assentation, or Admiration of the Policy of an Island, has led to the Application of the same Policy to a Continent, as different in its real Interests, as it is in it’s Situation? Those Subjects treated by you, would probably I think, if not certainly, Open the American Mind, I mean that of the great Mass of the People, to see their real Interests; an Opinion would thus be formed, which the federal Govt. would find to be more than a Hercules. When I began, I did not intend to hazard even a few of my political Ideas, but I have been insensibly drawn into the Scrape, by writing to you.
Would not a College fixed in the Middle of this State, & conducted upon a Plan, such as Experience & a real Knowledge of the proper Method of instructing Youth, (the most different possible from any hitherto pursued,) be an Object highly worthy of legislative Consideration. Untill such a Seminary, or such an University be formed, Virginia will never acquire the Preeminence, which may, & ought to distinguish her.
I beg you, as you pass by Nicholson’s printing office, to desire him to give you a Copy or two of my late Address; perhaps your Father & some of the other good People in your Parish may wish to see it. Beleive me, my dear Sir, to be your’s sincerely and Affly.
J Madison
